Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

Claims 6, 9, & 10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must depend from previous claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 6, 9, & 10 have not been further treated on the merits.
	*   *   *   *   *   *

Claims 1-5, 7, & 8 are allowed.
	We are not aware of any Prior Art Arrow fletching system, which includes a guided clamp and a rolling guide, the guided clamp includes a guiding block with vertical apertures, a first portion pressable against the guiding block; the rolling guide includes a first and second vertical portion each having aligned holes, a rotating means on the second vertical portion, and a rotating cushion roller, as claimed.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.







/JOHN A RICCI/Primary Examiner, Art Unit 3711